Citation Nr: 1636432	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left foot disorder, claimed as nerve damage, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1972 to September 1999.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in July 2013.  As to the issues on appeal, the Board denied service connection for both sleep apnea and a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis.

The Veteran appealed the July 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the issues on appeal.  In May 2014 and January 2015, the Board remanded this matter for further development.

The issue of service connection for sciatica has been raised by the Veteran's September 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

The Board notes that the Veteran had been previously represented by the Disabled American Veterans.  However, the Veteran filed an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) appointing the Texas Veterans Commission as his representative in June 2016.  To date, the Texas Veterans Commission has not been afforded the opportunity to submit an Informal Hearing Presentation (IHP) or VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf.  This VSO is not located within the Board's offices, and thus, the case must be remanded to the AOJ so that the newly appointed representative will have the opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Afford the Veteran's newly appointed representative, the Texas Veterans Commission, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case and/or an Informal Hearing Presentation.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

3.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

